Citation Nr: 1537413	
Decision Date: 09/01/15    Archive Date: 09/10/15

DOCKET NO.  14-08 117	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for a low back disability.  

2.  Entitlement to service connection for a neck disability.  

3.  Entitlement to service connection for a bilateral shoulder disability.  

4.  Entitlement to service connection for a bilateral ear disability.  

5.  Entitlement to service connection for left lower extremity skin disability.

6.  Entitlement to service connection for a testicular skin disability.  

7.  Entitlement to service connection for arthritis.  

8.  Entitlement to service connection for hypertension.  

9.  Entitlement to service connection for diabetes mellitus (diabetes).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Bordewyk, Counsel


INTRODUCTION

The Veteran served on active duty from May 1954 to June 1958.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a June 2013 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, the Commonwealth of Puerto Rico, which, in pertinent part, denied the above claimed disabilities.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.






REMAND

As noted in the November 2014 Board remand, the Veteran requested a videoconference hearing before the Board in a March 2014 VA Form 9 and he withdrew that request in a May 2014 statement to VA.  

However, in a December 2014 letter, the Veteran notes that he had requested a videoconference hearing in March 2014 and states that he is now in his "best disposition" to report to a hearing.  He states that he believes that the only way he can totally explain his conditions is through a hearing and so he asks that his videoconference hearing before the Board be expedited as soon as possible.  

The Board finds that the Veteran should be provided with this hearing, and, therefore, a remand is necessary.  38 C.F.R. §§ 20.703, 20.704 (2014).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

The Veteran should be scheduled for a videoconference hearing at the RO.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 



action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




